UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

LUIS E. MARTINEZ REYES,                                              18-CV-0394-MJR
                                                                     DECISION AND ORDER
                           Plaintiff,

          -v-

COMMISSIONER OF SOCIAL SECURITY, 1

                Defendant.
___________________________________

          Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 18).

          Plaintiff Luis E. Martinez-Reyes (“plaintiff”) brings this action pursuant to 42 U.S.C.

§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner

of Social Security (“Commissioner” or “defendant”) denying him Disability Insurance

Benefits (“DIB”) under the Social Security Act (the “Act”). Both parties have moved for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

For the following reasons, plaintiff’s motion (Dkt. No. 13) is denied and defendant’s motion

(Dkt. No. 16) is granted.

                                              BACKGROUND

          Plaintiff filed an application for DIB on September 2, 2014 alleging disability since

April 13, 2013 due to bipolar disorder, anxiety disorder, post-traumatic stress disorder

(“PTSD”), personality disorder, and human immunodeficiency virus (“HIV”). (See Tr. 75-

76). 2 Plaintiff’s disability benefits application was initially denied on November 4, 2014.



1   The Clerk of Court is directed to amend the caption accordingly.
2   References to “Tr.” are to the administrative record in this case.
(Tr. 89-91). Plaintiff sought review of the determination, and a hearing was held before

Administrative Law Judge (“ALJ”) Bryce Baird on June 27, 2017. (Tr. 28-55). ALJ Baird

heard testimony from plaintiff, who was represented by counsel, as well as from Lanell

Hall, an impartial vocational expert. (Id.). On September 27, 2017, ALJ Baird issued a

decision that plaintiff was not disabled under the Act. (Tr. 13-24). Plaintiff timely sought

review of the decision by the Appeals Council. (Tr. 156-57). Plaintiff’s request for review

of the decision was denied by the Appeals Council on January 29, 2018. (Tr. 1-6). The

ALJ’s September 27, 2017 denial of benefits then became the Commissioner’s final

determination, and the instant lawsuit followed.

       Born on April 20, 1964, plaintiff was 48 years old on the alleged disability onset

date and 53 years old on the date of the hearing. (Tr. 22, 76). Plaintiff is able to

communicate in English, has completed four or more years of college and has previously

worked as a shipping clerk, order processing clerk, cashier, student coordinator, and

auditor. (Tr. 22, 35-40, 84, 186).

                                      DISCUSSION

       I.     Scope of Judicial Review

       The Court’s review of the Commissioner’s decision is deferential. Under the Act,

the Commissioner’s factual determinations “shall be conclusive” so long as they are

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.



                                             2
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision

rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574

(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

       Two related rules follow from the Act’s standard of review. The first is that “[i]t is

the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine

conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d

at 588. While the applicable standard of review is deferential, this does not mean that the

Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as

described above, subject to remand or reversal if the factual conclusions on which it is

based are not supported by substantial evidence. Further, the Commissioner’s factual

conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

       II.    Standards for Determining “Disability” Under the Act

       A “disability” is an “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the



                                              3
claimant disabled “only if his physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or

whether he would be hired if he applied for work.” Id. §423(d)(2)(A). The Commissioner

must make these determinations based on “objective medical facts, diagnoses or medical

opinions based on these facts, subjective evidence of pain or disability, and . . . [the

claimant’s] educational background, age, and work experience.” Dumas v. Schweiker,

712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,

645 F.2d 122, 124 (2d Cir. 1981)).

       To guide the assessment of whether a claimant is disabled, the Commissioner has

promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).

First, the Commissioner determines whether the claimant is “working” and whether that

work “is substantial gainful activity.” Id. §404.1520(b). If the claimant is engaged in

substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical

condition or . . . age, education, and work experience.” Id. Second, if the claimant is not

engaged in substantial gainful activity, the Commissioner asks whether the claimant has

a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner

asks whether the claimant has “any impairment or combination of impairments which

significantly limits [the claimant’s] physical or mental ability to do basic work activities.”

Id. As with the first step, if the claimant does not have a severe impairment, he or she is

not disabled regardless of any other factors or considerations. Id. Third, if the claimant



                                              4
does have a severe impairment, the Commissioner asks two additional questions: first,

whether that severe impairment meets the Act’s duration requirement, and second,

whether the severe impairment is either listed in Appendix 1 of the Commissioner’s

regulations or is “equal to” an impairment listed in Appendix 1. Id. §404.1520(d). If the

claimant satisfies both requirements of step three, the Commissioner will find that he or

she is disabled without regard to his or her age, education, and work experience. Id.

       If the claimant does not have the severe impairment required by step three, the

Commissioner’s analysis proceeds to steps four and five.             Before doing so, the

Commissioner must “assess and make a finding about [the claimant’s] residual functional

capacity [“RFC”] based on all the relevant medical and other evidence” in the record. Id.

§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”

Id. §404.1545(a)(1). The Commissioner’s assessment of the claimant’s RFC is then

applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual

functional capacity assessment . . . with the physical and mental demands of [the

claimant’s] past relevant work.” Id. §404.1520(f). If, based on that comparison, the

claimant is able to perform his or her past relevant work, the Commissioner will find that

the claimant is not disabled within the meaning of the Act. Id. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,

then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,

age, education, and work experience, the claimant “can make an adjustment to other

work.” Id. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not

disabled. Id. If, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. Id.



                                             5
        The burden through steps one through four described above rests on the claimant.

If the claimant carries their burden through the first four steps, “the burden then shifts to

the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.

        III.    The ALJ’s Decision

        The ALJ first found that plaintiff last met the insured status requirements of the Act

on June 30, 2016. (Tr. 13, 15). The ALJ then followed the required five-step analysis for

evaluating plaintiff’s claim. Under step one, the ALJ found that plaintiff did not engage in

substantial gainful activity from the alleged onset date of April 13, 2013 through June 30,

2016, the date last insured. (Tr. 15). At step two, the ALJ found that plaintiff had the

following severe impairments: (1) bipolar disorder; (2) anxiety disorder; (3) PTSD; and (4)

personality disorder. 3 (Tr. 15). At step three, the ALJ determined that plaintiff did not

have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments. (Tr. 15-17). Before proceeding to step four, the

ALJ assessed plaintiff’s RFC through the date last insured as follows:

        [T]he [plaintiff] had the residual functional capacity to perform a full range of
        work at all exertional levels but with the following nonexertional limitations:
        work involving simple, routine tasks that could be learned after short
        demonstration or within 30 days. He further is limited to work with no
        production rate or pace work; work that does not require travel to unfamiliar
        places; and work where he would not be required to develop work strategies
        independently or to identify workplace needs. The [plaintiff] could tolerate
        no more than superficial interaction with the public and occasional
        interaction with coworkers. He further is subject to work that does not
        require teamwork, such as on a production line, and work that requires
        doing the same tasks every day with little variation in location, hours or

3 Also at step two, the ALJ noted that plaintiff’s medical records revealed a diagnosis of HIV positive status
since 2004. (Tr. 15). However, the record further indicated that plaintiff was receiving effective treatment
with medication and demonstrated no symptoms of clinical AIDS. (Id.). Further, the record indicated that
plaintiff was diagnosed with a seizure disorder. (Id.). However, the record reflected that plaintiff can drive
and that he does not suffer limitations related to the seizure disorder. (Id.).

                                                      6
          tasks. Additionally, the [plaintiff] would be limited to work that can be
          performed independently of other employees.

(Tr. 17-21).

          Proceeding to step four, the ALJ concluded, based upon the testimony of

Vocational Expert (“VE”) Hall, that plaintiff was unable to perform any past relevant work

through the date last insured. (Tr. 21-22). Proceeding to step five, and after considering

testimony from VE Hall in addition to plaintiff’s age, work experience and RFC, the ALJ

found that there are other jobs that exist in significant numbers in the national economy

that plaintiff could perform, such as laundry worker, kitchen helper and machine feeder.

(Tr. 22-23). Accordingly, the ALJ found that plaintiff had not been under a disability within

the meaning of the Act from April 13, 2013, the alleged onset date, through June 30,

2016, the date last insured. (Tr. 23).

          IV.      Plaintiff’s Challenges

          Plaintiff argues that the ALJ erred by discounting the opinion of plaintiff’s treating

physician, Fatai Gbadamosi, M.D. (See Dkt. No. 13-1 (Plaintiff’s Memo of Law)). For the

reasons that follow, the Court finds that the ALJ properly applied the treating physician

rule in evaluating the opinion of Dr. Gbadamosi.

          Plaintiff contends that he is disabled from working because of bipolar disorder,

anxiety, and PTSD. 4 (Tr. 32). Plaintiff testified that he stopped working because he was

experiencing anxiety and panic attacks, and because he had an altercation with a co-

worker. (Tr. 42). Plaintiff also testified that he experiences periods of depression which

cause him to want to remain in bed and avoid interactions with others. (Tr. 44-45). On

November 11, 2014, Dr. Gbadamosi completed a Mental Impairment Questionnaire on


4   At the hearing, plaintiff represented that he does not allege any physical impairments. (Tr. 35).

                                                       7
behalf of plaintiff. (Tr. 311-16). The ALJ gave some weight to Dr. Gbadamosi’s opinions

set forth therein. (Tr. 21). For example, Dr. Gbadamosi opined that plaintiff had some

significant functional limitations, such as moderate difficulties in maintaining

concentration, persistence or pace. (Tr. 311-16). Consistent with these opinions, the

RFC indicates that plaintiff is limited to performing simple, routine tasks that could be

learned after a short demonstration or within 30 days, and that he is limited to work with

no production rate or pace work. (Tr. 17). However, the ALJ gave no weight to Dr.

Gbadamosi’s opinion that plaintiff is “unable to meet competitive standards” in the

category of ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms. (Tr. 21). Plaintiff contends that the ALJ violated the

treating physician rule by failing to credit Dr. Gbadamosi’s opinion that plaintiff was unable

to complete a normal workday and workweek and, as a result, would miss two or three

works days a month. (Tr. 311-16). Plaintiff argues that these limitations, if properly

credited, would preclude plaintiff from working.

       The treating physician rule “generally requires deference to the medical opinions

of a [plaintiff’s] treating physician[.]”. Hallorn v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004);

20 C.F.R. §404.1527(c)(2) (The opinion of a treating physician is to be given controlling

weight if it is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] record[.]”).

To that end, the Social Security Regulations require the Commissioner to “always give

good reasons” for the weight given to a treating source opinion. Halloran, 362 F.3d at 32;

quoting 20 C.F.R. §404.1527(c)(2). Indeed, the reasons must be specific and supported

by evidence in the record.       Marth v. Colvin, 6:15-cv-0643, 2016 WL 3514126, *6



                                              8
(W.D.N.Y. June 28, 2016); accord Blake v. Commissioner of Social Sec., 581 F.3d 399,

406 (6th Cir. 2009). When controlling weight is not given to the opinion of a treating

physician, the ALJ must consider the following factors to determine how much weight to

give the opinion of a treating source: (i) the frequency of examination and the length,

nature and extent of the treatment relationship; (ii) the evidence in support of the treating

physician’s opinion; (iii) the consistency of the opinion with the record as a whole; (iv)

whether the opinion is from a specialist; and (v) other factors brought to the Social

Security Administration’s attention that tend to support or contradict the opinion.” 20

C.F.R. §404.1527(c)(2). “When other substantial evidence in the record conflicts with the

treating physician’s opinion…that opinion will not be deemed controlling…[a]nd the less

consistent that opinion is with the record as a whole, the less weight it will be given.” Snell

v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999); accord 20 C.F.R. §404.1527(c)(4).

       Here, the ALJ considered the factors outlined in the Social Security Regulations

when he afforded no weight to Dr. Gbadamosi’s opinion that plaintiff was unable to

complete a normal workday or workweek without interruption because of his mental

health impairments. To begin, the ALJ considered that Dr. Gbadamosi was a treating

physician, but also that Dr. Gbadamosi did not provide specialized mental health

treatment.   (Tr. 18). Indeed, the ALJ referenced plaintiff’s treatment records from

Evergreen Health Services as well as the November 11, 2014 Mental Impairment

Questionnaire. (Tr. 21, 311). These records reflect that plaintiff saw Dr. Gbadamosi

every three to four months for monitoring of his HIV diagnosis, and not specifically for

mental health treatment. (Id.). In fact, Dr. Gbadamosi stated, in the Mental Impairment

Questionnaire, that plaintiff receives “specialty care” for depression and anxiety, and that



                                              9
the “signs and symptoms” portion of the Questionnaire would be rendered “more

complete” by the opinion of a mental health provider. (Tr. 312). Further, the ALJ noted

that during an appointment at Evergreen Health Services on August 26, 2014, plaintiff

was offered counseling with respect to his depression and anxiety. (Tr. 18-19, 230).

However, plaintiff refused and indicated that he did not believe counseling was needed.

(Id.).

         The ALJ also explained, in detail, that plaintiff’s mental health treatment records

did not support Dr. Gbadamosi’s opinion that plaintiff could not complete a normal

workday or workweek because of his psychological impairments. (Tr. 18-19). Plaintiff

received mental health treatment at Lake Shore Behavioral Health (“Lake Shore”) from

April 18, 2012 through March 10, 2016. (Tr. 288, 370-71). During a counseling session

at Lake Shore on April 2, 2014, it was noted that plaintiff had an ongoing diagnosis of

depression and anxiety, but that his condition had improved and was fairly stable. (Tr.

18, 297). It was further noted that while plaintiff experienced mild depression periodically

due to stressors, he was compliant with treatment, counseling and medication. (Id.). The

ALJ emphasized that a psychiatric examination performed on that date revealed that

plaintiff was mildly depressed and anxious, but that he showed good attention and

concentration, good fundamental knowledge and intelligence, and some reasonable

insight. (Id.). The ALJ also noted that, on April 7, 2015, plaintiff reported to a treatment

provider at Lake Shore that his depression was (1) mild to moderate in severity; (2)

present on some days more than others; and (3) relieved by counseling and emotional

support.     (Tr. 19, 354).   The ALJ further noted that plaintiff declined to continue

antidepressant medication and expressed a desire to see “how he did” without



                                             10
medication. (Id.). The ALJ indicated that a psychiatric exam performed that day reflected

no abnormalities. (Id.). Plaintiff was oriented, had good attention and concentration,

appropriate affect and reasoning, and demonstrated fair insight and judgment. (Id.). The

ALJ further noted that during a counseling session on August 6, 2015, plaintiff stated that

his depression and mood swings had improved, and that his PTSD was stable. (Tr. 19,

358). Plaintiff also stated that his anxiety was mild to moderate and present some days

more than others. (Id.). Again, his psychiatric exam demonstrated no abnormalities.

(Id.). The ALJ noted that on January 5, 2016, plaintiff reported that his symptoms of

depression, anxiety, PTSD and mood swings fluctuated, but that they were mild in

severity and manageable. (Tr. 19, 364). Plaintiff again stated that he was not interested

in taking antidepressant medication.      (Id.).   Consistent with the prior examinations,

plaintiff’s psychiatric exam showed no signs of abnormalities. (Id.).

       As thoroughly explained by the ALJ, plaintiff’s treatment records reflect that his

mental health impairments are mild to moderate in nature, have been stabilized through

treatment, and are not incompatible with the ability to perform sustained, unskilled work

with little contact with the public. Thus, contrary to Dr. Gbadamosi’s opinion, there is no

support in the treatment records that these impairments would preclude plaintiff from

completing a normal workday or workweek without interruption or cause plaintiff to miss

two or three work days per month. See Viteritti v. Colvin, 14-6760, 2016 U.S. Dist. LEXIS

109358 (E.D.N.Y. Aug. 17, 2016) (ALJ did not err in giving little weight to treating source’s

opinions that plaintiff had mostly extreme and marked mental limitations because the

opinions were inconsistent with plaintiff’s treatment records showing stabilized mood and

decreased anxiety with treatment); Fernandez v. Comm’r of Soc. Sec., 16 Civ. 4533, 2017



                                             11
U.S. Dist. LEXIS 141355 (S.D.N.Y. Aug. 30, 2017) (“[A]n ALJ is not required to award

controlling weight to a treating physician’s opinion that is inconsistent with other treatment

records.”).

         Likewise, the ALJ accurately noted that plaintiff’s successful discharge from Lake

Shore on March 10, 2016 contradicts Dr. Gbadamosi’s opinion that plaintiff was unable

to complete a normal workday or workweek and would miss two or three work days a

month. (Tr. 19, 21, 370-71). Plaintiff argues that it was error for the ALJ to consider

plaintiff’s discharge from Lake Shore because a plaintiff’s “refusal or inability to obtain

treatment for a mental illness is not necessarily probative of the severity of the individual’s

disability.” Melia v. Colvin, 1:14-cv-00226, 2015 WL 4041742, *19 (N.D.N.Y. 2015);

accord DeLeon v. Secretary of Health and Human Servs., 734 F.2d 930, 934 (2d Cir.

1984).    However, the facts here do not indicate that plaintiff either refused or was

otherwise unable to receive necessary mental health treatment. Instead, the medical

records reflect that plaintiff received treatment for his mental health conditions for years

and that his conditions improved and stabilized over time. The medical records further

indicate that plaintiff stopped taking antidepressant medication as his condition improved

and that plaintiff eventually elected to stop treatment because he felt it was no longer

necessary. Indeed, the discharge statement from Lake Shore indicates that plaintiff has

“reduced frequency of visits and through the course of treatment has demonstrated

improvement in mood, mood management and ability to accept current life situation with

the goal/effort of improving life satisfaction.” (Tr. 370). It was further noted that through

the course of treatment, plaintiff “demonstrated increased motivation to work toward




                                              12
educational and vocational goals and during this time was seen with reduced frequency.”

(Tr. 371).

       Lastly, the ALJ supported his rejection of Dr. Gbadamosi’s opinion as to plaintiff’s

ability to maintain a regular work schedule by explaining how such a severe limitation was

inconsistent with other evidence in the record, including plaintiff’s own representation of

his condition and capabilities. (Tr. 19-20). The ALJ noted that in October of 2014, plaintiff

told a consultative examining physician that he could cook, bathe, dress and drive on a

limited basis. (Tr. 19-20, 307-310). Further, plaintiff testified that he grocery shops with

his partner, does laundry, and exercises at a gym. (Tr. 19-20, 45-47). Also in 2014,

plaintiff reported to a counselor that he was willing to seek employment and educational

opportunities and attributed his depressive symptoms to boredom and lack of activity.

(Tr. 322). The ALJ noted that during a November 7, 2016 appointment with Evergreen

Health Services, plaintiff reported he was planning to return to school to become a

massage therapist. (Tr. 20, 515). Indeed, plaintiff’s representations that he planned to

pursue certain jobs or further his education suggests that he felt capable of maintaining

a normal work or school schedule, despite his mental impairments. Plaintiff also reported,

at that time, that while he experienced some trouble sleeping, his anxiety was “not that

bad.” (Id.). See Scritney v. Colvin, 41 F. Supp. 3d 289, 301-02 (W.D.N.Y. 2014) (ALJ

correctly rejected the substantial limitations set forth by treating physician where the

treating physician’s opinions were inconsistent with the record as a whole, including

plaintiff’s own testimony); Harrington v. Colvin, 14 CV 6044, 2015 U.S. Dist. LEXIS 22357

(W.D.N.Y. Feb. 25, 2015)(ALJ properly discounted treating physician opinion where it

assessed limitations that were inconsistent with findings contained in the treatment



                                             13
records and with admissions plaintiff made concerning his activities of daily living). Thus,

the Court finds that the ALJ gave ample, specific and good reasons for giving no weight

to Dr. Gbadamosi’s opinion that plaintiff is unable to meet competitive standards in the

category of ability to complete a normal workday and workweek and that, in doing so, the

ALJ did not violate the treating physician rule.

       Plaintiff also argues that the ALJ erred because the RFC should have included a

limitation or restriction as to plaintiff’s ability to interact with supervisors or, in the

alternative, the ALJ should have explained why such a restriction was not supported by

the record. (See Dkt. No. 13-1 (Plaintiff’s Memo of Law)). Dr. Gbadamosi opined that

plaintiff was “seriously limited but not precluded” from: (1) working in coordination with or

in close proximity to others; (2) getting along with co-workers or peers; and (3) accepting

instructions from and responding appropriately to criticism from supervisors. (Tr. 313).

While the RFC indicates that plaintiff is restricted to superficial interaction with the public

and occasional interaction with co-workers, it does not include a restriction as to plaintiff’s

ability to interact with supervisors. (Tr. 17). For the reasons that follow, the Court finds

that any failure by the ALJ to either include a restriction regarding plaintiff’s ability to

interact with supervisors, or to explain why such a restriction was not necessary, was

harmless error.

       Plaintiff is correct that the ALJ failed to address Dr. Gbadamosi’s opinion that

plaintiff was seriously limited in his ability to interact with supervisors. However, the

Second Circuit has held that “[w]here application of the correct legal principles to the

record could lead only to the same conclusion, there is no need to require agency

consideration.” Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010). Here, the record



                                              14
does not reflect that plaintiff was seriously limited in his ability to interact with supervisors.

Instead, the record shows that plaintiff can perform sustained, unskilled work with limited

interaction with the public and some interaction with supervisors. As explained in detail

above, plaintiff’s depression, anxiety and PTSD stabilized between April of 2013 and June

of 2016. Indeed, the medical records reflect that plaintiff responded well to treatment,

discontinued his antidepressants, and reported symptoms that were, at most, mild to

moderate in severity. His psychiatric examinations were consistently normal. Moreover,

plaintiff represented, on more than one occasion, that he hoped to return to school or

work, which would presumably include interacting with bosses, supervisors or other

authority figures. Likewise, his discharge report from Lake Shore reflected that plaintiff

had increased motivation to work toward educational and vocational goals. On October

14, 2014, a state-agency psychological consultant reviewed the record and found that

plaintiff could understand and follow work directions in a work setting with low public

contact, maintain attention for work tasks, relate adequately to a work supervisor and use

judgment to make work-related decisions. (Tr. 80). In addition, health care providers

routinely observed plaintiff to be cooperative, well-behaved, friendly and pleasant. (Tr.

80, 229, 234, 239, 243, 247, 252-53, 297, 299, 302-03, 354, 356, 358, 362, 364, 390,

395, 403, 407-08, 412, 420-21, 425, 432, 439, 444-45, 458, 511, 517, 530). Finally, while

plaintiff testified that he left his last job after an altercation with a co-worker, he did not

testify that he had difficulties interacting with supervisors. In his Disability Report, plaintiff

indicated that he has never lost a job because of problems getting along with people. (Tr.

199). For these reasons, the Court finds that there is not substantial evidence in the

record to support a finding that plaintiff was substantially limited in interacting with



                                               15
supervisors. Thus, the ALJ’s failure to include such a restriction or to specifically reject

Dr. Gbadamosi’s opinion was harmless error and does not require remand. See Walzer

v. Chater, 93-CV-6240, 1995 U.S. Dist. LEXIS 21968 (S.D.N.Y. Sept. 26, 1995) (finding

that ALJ’s failure to discuss a treating physician’s report was harmless error where

consideration of report would not have changed outcome).

       Moreover, any failure by the ALJ to account for Dr. Gbadamosi’s opinion regarding

plaintiff’s ability to interact with supervisors was harmless because the jobs cited by the

VE involved only occasional interaction with supervisors. During the hearing, the ALJ

presented the VE with a hypothetical of an individual who was restricted to, inter alia, “no

more than superficial interaction with the public and up to occasional interaction with co-

workers.” (Tr. 51). The VE opined that an individual with these restrictions could perform

the jobs of laundry worker, kitchen helper and machine feeder. (Tr. 22-23, 51). Even

though the ALJ did not specifically include a supervisor restriction in the hypothetical

presented to the VE, case law reflects that each of these jobs requires only occasional

interaction with supervisors. See Frazier v. Commissioner of Social Security, 16 Civ.

4320, 2017 WL 1422465 (S.D.N.Y. April 21, 2017) (VE testified that an individual who

could only perform “jobs involving simple, routine, repetitive style tasks, and involving only

occasional contact with supervisors, coworkers and the public” could perform the duties

of a kitchen helper); Piatt v. Colvin, 80 F. Supp. 3d 480 (W.D.N.Y. 2015) (noting that the

VE testified that someone limited to “occasional contact with supervisors, co-workers and

the public” could perform the occupation of machine feeder); Millidge v. Colvin, 12-CV-

0288, 2014 WL 4057356 (W.D.N.Y. Aug. 14, 2014) (VE testified that an individual who

was limited to “jobs involving simple instructions, not dealing with the public, and only



                                             16
occasionally dealing with supervisors and coworkers” could perform the job of laundry

worker). In sum, because the record does not support a finding that plaintiff was seriously

limited in his ability to interact with supervisors and because the jobs cited by the VE

involve only occasional interaction with supervisors, the ALJ’s failure to address Dr.

Gbadamosi’s opinion as to plaintiff’s ability to interact with supervisors is not grounds for

remand.

        Finally, plaintiff argues that the ALJ erred by failing to consider a “Medical

Examination for Employability Assessment, Disability Screening, and Alcoholism/Drug

Addiction Determination” completed on March 19, 2013. (See Dkt. No. 13-1 (Plaintiff’s

Memo of Law)). It appears that the Assessment was completed by Kathleen Crissey,

MS, a licensed mental health counselor from Lake Shore. (Tr. 480-82). The Assessment

notes that plaintiff’s treating psychiatrist at Lake Shore is Hong Rak Choe, M.D. The

Assessment indicates that plaintiff is moderately limited in maintaining attention and

concentration, making simple decisions, interacting appropriately with others, maintaining

socially appropriate behavior, and functioning in a work setting at a consistent pace. (Tr.

481).

        The Court finds that the ALJ did not err by failing to credit the opinions set forth in

the March 19, 2013 Assessment. The Assessment predates the relevant time period

here, which spans from the alleged onset date of April 13, 2013 through June 30, 2016,

the date last insured. See Cataneo v. Astrue, 11-CV-2671, 2013 U.S. Dist. LEXIS 36653

(E.D.N.Y. Mar. 17, 2013) (defining the relevant period as between plaintiff’s alleged

disability onset date and the last date plaintiff qualified for DIB). Thus, the ALJ was under

no obligation to consider the opinion. See Williams v. Colvin, 98 F. Supp. 3d 614, 631



                                              17
(W.D.N.Y. 2015) (finding that the ALJ was not required to evaluate the opinions of two

doctors whose opinions predated the relevant time period); Krach v. Colvin, 13-CV-1089,

2014 U.S. Dist. LEXIS 146922, *23 (N.D.N.Y. Aug. 26, 2014) (“the ALJ is under no

obligation to consider evidence from a time before the relevant period.”); Sabrina L. v.

Berryhill, 1:17-cv-00542, 2018 U.S. Dist. LEXIS 210423 (W.D.N.Y. Dec. 12, 2018)

(internal quotation and citations omitted) (“While an ALJ may consider all evidence of

record, including medical records and opinions dated prior to the alleged onset date…an

ALJ is not required to evaluate opinions that pre-date” the relevant time period).

Moreover, the Assessment from March of 2013 is not relevant here. As explained in detail

above, plaintiff’s mental health impairments improved significantly between the alleged

onset date in April 2013 through March of 2016, when he was discharged from Lake

Shore. Compare Canestrare v. Comm’r of Soc. Sec., 5:16-cv-0920, 2017 U.S. Dist.

LEXIS 113747 (N.D.N.Y. July 21, 2017) (a medical opinion rendered before the relevant

time period may be relevant where the findings show an ongoing, chronic impairment that

does not improve or fluctuate).

                                     CONCLUSION

       For the foregoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt.

No. 13) is denied and the Commissioner’s motion for judgment on the pleadings (Dkt. No.

16) is granted.

       The Clerk of Court shall take all steps necessary to close this case.




                                            18
         SO ORDERED.



Dated:       July 25, 2019
             Buffalo, New York

                                      /s/ Michael J. Roemer
                                      MICHAEL J. ROEMER
                                      United States Magistrate Judge




                                 19
